United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1471
                       ___________________________

                      Anantkumar Patel; Meenaben Patel,

                           lllllllllllllllllllllPetitioners,

                                          v.

        Jefferson B. Sessions, III, Attorney General of the United States,

                           lllllllllllllllllllllRespondent.
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: September 18, 2018
                            Filed: October 16, 2018
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Anantkumar and Meenaben Patel, citizens of India, petition for review of an
order of the Board of Immigration Appeals (BIA) denying their motion asking the
BIA to reopen their deportation proceedings sua sponte to allow them to pursue
adjustment of status.
       Under the Immigration and Nationality Act, an alien may file one statutory
motion to reopen removal proceedings. See 8 U.S.C. § 1229(c)(7)(A). This motion
must be filed within 90 days of the final removal order. See 8 U.S.C.
§ 1229a(7)(C)(i). Accordingly, we conclude the BIA correctly determined that the
Patels’ motion in October 2017 was untimely and numerically barred, because it was
filed more than seven years after the BIA’s 2010 final administrative order, and it was
their third motion to reopen. We further conclude that the BIA’s decision whether
to reopen proceedings sua sponte is committed to the agency’s discretion by law, and
therefore not subject to this court’s review. See Tamenut v. Mukasey, 521 F.3d 1000,
1001 (8th Cir. 2008) (en banc) (per curiam).

       Finally, we conclude that the Patels do not state a colorable due-process claim,
as they have no constitutionally protected liberty or property interest in a
discretionary grant of sua sponte reopening, or the underlying relief (adjustment of
status) that they sought. See Matias v. Sessions, 871 F.3d 65, 72 (1st Cir. 2017) (sua
sponte reopening); Nativi-Gomez v. Ashcroft, 344 F.3d 805, 808 (8th Cir. 2003)
(adjustment of status). The petition is dismissed.
                        ______________________________




                                         -2-